DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-2, 7-10, 12-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kisling (US 3783941).
Regarding claims 1and 12: Kisling discloses a method of preparing a well for production and a downhole component 10 configured to be coupled to production tubing and disposed in a well (Fig. 1; col. 1, lines 3-6, col. 2, lines 7-12). Kisling discloses a mandrel 11, an anchoring body 14 disposed on the mandrel and configured to anchor the production tubing to a casing lining the well, and one or more sealing elements 12 disposed on the mandrel and configured to create a seal with the casing (Fig. 1; col. 2, lines 7-19). Kisling discloses coupling a downhole component to production tubing, lowering the downhole component into position in the well such that the one or more 
Regarding claim 2: Kisling discloses that the one or more sealing elements comprising two sealing elements (Fig. 1; col. 2, lines 22-25). 
Regarding claim 7: Kisling discloses that the sealing elements are rotatably disposed on the mandrel (Kisling's device is mounted to a running-in string or tubing or drill pipe 20 and thus rotatable with such). 
Regarding claim 8: Kisling discloses that the sealing elements comprise an elastomeric material (col. 2, lines 20-25). 
Regarding claims 9 and 16: Kisling discloses that the sealing elements are configured to seal with the casing via an interference seal (col. 2, lines 30-33). 
Regarding claim 10: Kisling discloses that the downhole component is configured to be disposed in a naturally flowing well (col. 2, lines 30-33 - because the tool is designed for sealing a well; the well must be flowing to require sealing). 
Regarding claim 13: Kisling discloses that anchoring the anchoring body to the casing comprises deploying slips of the anchoring body into engagement with the casing (col. 3, lines 54-64). 
Regarding claim 14: Kisling discloses that anchoring the anchoring body to the casing comprises rotating the production tubing (col. 3, lines 36-64).
Regarding claim 20: Kisling discloses that during production, the downhole component is configured to direct all fluid produced into the production tubing (Fig. 1 - device is configured for flow through the bore).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kisling (US 3783941) in view of Lewis (US 3520361).
Kisling discloses the invention substantially as claimed and as discussed above.
Regarding claim 3: Kisling does not explicitly disclose that the one or more sealing elements comprise a first sealing element disposed on the mandrel above the anchoring body and a second sealing element disposed on the mandrel below the anchoring body. Lewis discloses that the one or more sealing elements can comprise a first sealing element disposed on the mandrel above the anchoring body and a second sealing element disposed on the mandrel below the anchoring body (Figs. 1A, 1B; col. 1, lines 64-69). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured Kisling so that the one or more sealing elements comprise a first sealing element disposed on the mandrel above the anchoring body and a second sealing element disposed on the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kisling (US 3783941) and Lewis (US 3520361), as applied to claim 3 above, and further in view of Young (US 3509940).
Kisling and Lewis disclose the invention substantially as claimed and as discussed above.
Regarding claim 4: Kisling, as modified by Lewis, does not explicitly disclose that the sealing elements have a truncated cone shape, that the first sealing element is oriented such that an upper surface of the first sealing element is larger than a lower surface of the first sealing element, and that the second sealing element is oriented such that a lower surface of the second sealing element is larger than an upper surface of the second sealing element. Young discloses that sealing elements can have a truncated cone shape, that the first sealing element can be oriented such that an upper surface of the first sealing element is larger than a lower surface of the first sealing element, and that the second sealing element can be oriented such that a lower surface of the second sealing element is larger than an upper surface of the second sealing element (Figs. 1A, 1C). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured Kisling, as modified by Lewis, so that the sealing elements have a truncated . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kisling (US 3783941) in view of Young (US 3509940).
Kisling and Young disclose the invention substantially as claimed and as discussed above.
Regarding claim 5: Kisling does not explicitly disclose that the sealing elements have a truncated cone shape. Young discloses that sealing elements can have a truncated cone shape (Figs. 1A, 1C). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured Kisling so that the sealing elements have a truncated cone shape as taught by Young. As various seal configurations are notoriously well known in the art, it would have been within routine skill to have configured the sealing elements of Kisling to be as taught by Young. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
.
Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kisling (US 3783941) in view of Greenlee et al. (US 4702313).
Kisling discloses the invention substantially as claimed and as discussed above.
Regarding claims 11, 18, and 19: Kisling does not explicitly disclose an artificial lift system comprising the downhole component and that the artificial lift system comprises a rod pump system, a gas lift system, or a plunger lift system. Greenlee discloses that the downhole component can be part of an artificial lift system comprising a rod pump system, a gas lift system, or a plunger lift system (col. 1, lines 5-18).  At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured Kisling so as to be a component of an artificial lift system comprising a rod pump system, a gas lift system, or a plunger lift as taught by Greenlee. As the use of anchors and downhole pumps is notoriously well known in the art, it would have been within routine skill to have used the Kisling device as taught by Greenlee. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/30/2021